Name: Commission Regulation (EEC) No 1854/88 of 29 June 1988 concerning the stopping of fishing for cod by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 1 . 7. 88 Official Journal of the European Communities No L 166/3 COMMISSION REGULATION (EEC) No 1854/88 of 29 June 1988 concerning the stopping of fishing for cod by vessels flying the flag of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Council Regulations (ECC) No 3806/87 (2) and (EEC) No 930/88 (3), allocating, for 1988, catch quotas between Member States for vessels fishing in Swedish waters, provides for cod quotas for 1988 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES division III d (Swedish waters) by vessels flying the flag of Germany or registered in Germany have reached the quota allocated for 1988, HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES division III d (Swedish waters) by vessels flying the flag of Germany or registered in Germany are deemed to have exhausted the quota allocated to Germany for 1988 . Fishing for cod in the waters of ICES division III d (Swedish waters) by vessels flying the flag of Germany or registered in Germany is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1988 . For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29. 7. 1987, p. 1 . 0 OJ No L 357, 19 . 12. 1987, p . 3 . 0 OJ No L 92, 9 . 4. 1988, p. 1 .